

Exhibit 10.4
ADDENDUM


Made this 14th day of January, 2010


To Agreement dated December 15, 2009 between Infrastructure Materials Corp.,
Canadian Infrastructure Corp., and Todd Montgomery (the Agreement).


Whereas the parties anticipated that all conditions would be met and the closing
finalized on or before January 1, 2010; and


Whereas the parties to the Agreement agree to extend the date to allow further
time.


Now therefore the parties to the Agreement agree as follows:


The date of Closing and completion of the escrow conditions, where referred to
in the Agreement, shall be extended to take place on or before February 15,
2010, or such other date as the parties may agree.


All other terms and conditions of the Agreement shall remain the same and time
shall remain of the essence.


This Addendum may be executed in multiple counterparts, each of which shall be
deemed an original, and all of which together shall constitute one and the same
instrument.  Execution and delivery of this Addendum by exchange of facsimile
copies bearing facsimile signature of a party shall constitute a valid and
binding execution and delivery of this Agreement by such party.  Such facsimile
copies shall constitute enforceable original documents.


In Witness whereas the parties have executed this Addendum as of the first date
written above.


Infrastructure Materials Corp.
 
By: 
/s/ Mason Douglas
 
  Mason Douglas
 
Canadian Infrastructure Corp.
 
By:
/s/ Todd Montgomery
 
  Todd Montgomery
 
/s/ Todd Montgomery
  Todd Montgomery


 

--------------------------------------------------------------------------------

 